by the appellant for a writ of error coram nobis, in effect, to vacate, a judgment of the Supreme Court, Kings County, rendered August 15, 2002, so that he may be resentenced nunc pro tunc and file a notice of appeal, on the ground that his attorney failed to file a notice of appeal.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]; People v Bachert, 69 NY2d 593 [1987]; People v Montgomery, 24 NY2d 130 [1969]). Florio, J.P., Smith, Rivera and Fisher, JJ., concur.